Citation Nr: 0620091	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-44 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In his December 2004 substantive appeal, the veteran 
requested a BVA hearing.  After a March 2005 informal 
conference, the veteran agreed to provide stressor 
verification information in lieu of a hearing.  The veteran 
submitted this evidence in April 2005.  


FINDING OF FACT

The veteran has not provided a verifiable stressor(s) to 
support a diagnosis of PTSD due to an event(s) in service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A September 2003 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, the 
letter also advised the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
November 2004 statement of the case, the April 2005 
supplemental statement of the case, and the January 2004 and 
September 2004 notices of the RO rating decisions provide 
additional notice of these laws and regulations.  The Board 
notes that the September 2003 letter was sent to the 
appellant prior to the January 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board also notes that the September 2003 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  This 
letter advised the veteran to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate the claim for service connection for PTSD, but 
there has been no notice of the types of evidence necessary 
to demonstrate the severity of the disability or establish an 
effective date for a grant of service connection.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant a letter in September 2003 in which 
it advised the veteran of the need to submit evidence 
demonstrating the existence of his claimed disability.  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for 
PTSD, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot.  The 
Board therefore finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The RO requested and received the veteran's service medical 
records (SMRs) in March 2003.  In September 2003, the RO 
requested the veteran's personnel file showing unit and dates 
of assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the United States.  These records were associated with the 
claims file in October 2003.  

The September 2003 VCAA letter also included a PTSD 
questionnaire in which the veteran was asked to provide 
specific corroborating details of his in-service stressor(s).  
The veteran never responded to this letter.  After a March 
2005 informal conference, the veteran agreed to submit more 
information to assist in corroborating his claim.  In an 
April 2005 supplemental statement of the case, VA notified 
the veteran that information he provided in response to this 
request was still not sufficient to pursue verification.  

Despite claims to the contrary in the May 2006 Informal 
Hearing Presentation, the Board finds that VA has satisfied 
its duty to assist in obtaining evidence.  As noted above, 
the veteran was properly notified of the information and 
evidence necessary to prove his claim, as well as his duties 
in regard to obtaining this evidence.  Included in the 
veteran's duties is the responsibility to cooperate fully 
with VA's reasonable efforts to obtain relevant records.  
38 C.F.R. § 3.159(c).  The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran was given ample notice and opportunity 
to provide evidence on his behalf or to inform VA of existing 
evidence that had not been obtained.  Therefore, the Board 
finds VA has satisfied the duty to assist in obtaining 
evidence.

Although the veteran has not been afforded a VA examination 
as to the PTSD issue, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service. Id.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and an in-
service stressor.  38 C.F.R. § 3.304(f).  

To satisfy the first element, the provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the criteria of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  An April 2004 letter 
from a licensed clinical social worker from the St. Louis Vet 
Center stated that the veteran had been receiving treatment 
for PTSD since January 2004.  The letter was accompanied by a 
January 2004 PTSD evaluation.  While the evaluation report 
itself does not name the counselor or the facility that 
conducted the evaluation, this report was signed off on in 
April 2004 by a Vet Center Team Leader/Clinical Coordinator.  

According to the social worker's letter, the veteran was 
suffering from PTSD, chronic, moderate, as a result of 
multiple combat related events that occurred in Vietnam.  He 
was attending cognitive group therapy weekly.  The veteran 
reported experiencing increased nightmares, intrusive 
thoughts, sleep disturbance, social isolation, withdrawing 
from family and friends, and talk of suicide.  The social 
worker stated that the veteran was also suffering from 
depression and opined that this was partially secondary to 
PTSD.   

During the January 2004 evaluation, the veteran reported 
experiencing nightmares, flashbacks, intrusive thoughts of 
the events, exaggerated startle response, trouble sleeping, 
emotional numbing, avoidance, and hypervigilance.  The 
counselor noted the veteran's weak family support structure 
and his anger at the government for having drafted him.  The 
counselor also noted that the veteran's trust had been harmed 
by Vietnam and his wife's infidelity.  According to the 
counselor, the veteran appeared to meet the criteria for the 
diagnosis of PTSD.  The evaluation report notes which of the 
DSM-IV criteria are satisfied by the veteran's symptoms.  
This evidence satisfies the first element of a service 
connection claim for PTSD.  

With regard to the second PTSD element, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service department 
evidence that a veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor. 38 C.F.R. § 3.304(f).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Where a determination is made 
that the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Nor will a medical opinion diagnosing 
PTSD suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau at 395-96; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  Instead, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  

The veteran contends that he developed PTSD as a result of 
combat-related stressors experienced in Vietnam.  Personnel 
records reflect that the veteran was in Vietnam from January 
11, 1971, to November 18, 1971, at which time he was assigned 
to the 8th Military Police Group with duty with the Customs 
Unit (Provisional).  The veteran's personnel records indicate 
that the veteran was a customs inspector while in Vietnam, 
and the awards listed on his DD-214 do not reflect that the 
veteran was in combat.  The veteran's service department 
records do not otherwise indicate that he was in combat.  The 
veteran has submitted no credible evidence that he engaged in 
combat during his Vietnam service.  The Board must therefore 
conclude that the veteran did not engage in combat with the 
enemy.  Consequently, to satisfy the second element of his 
PTSD claim, the veteran must present credible supporting 
evidence that does not contradict his testimony.

The veteran has identified several episodes that he believes 
may be linked to his PTSD.  During a January 2004 evaluation 
at the St. Louis Vet Center, the veteran stated that the 
field at which his plane landed was mortared upon his arrival 
in Vietnam, and he had to low crawl to a hangar.  He also 
stated that the Viet Cong walked in mortars which impacted in 
the living areas at Long Binh just before monsoon season in 
1971, injuring a number of personnel and killing others.  He 
described being mortared while in a convoy on his way to 
"Quen" in September or October 1971.  The veteran also 
described trying to revive a man who overdosed on heroine in 
"Behaha."  

The veteran also reported experiencing incoming mortars at 
Phu Cat; he described being fired on during guard duty and 
said that he was just missed by a round that hit the tower 
railing.  In response to requests for more specific 
information about his claimed stressors, the veteran stated 
that he was at Phu Cat when the base was attacked on February 
21, 22, and 24, 1971.  He reported that three aircraft were 
damaged during the February 21st attack and that two 
Americans whose names he could not remember were wounded 
during the February 22nd attack.  The veteran submitted an 
excerpt from Air Base Defense in the Republic of Vietnam to 
corroborate the details specific to the February 1971 
attacks.

Stressors mentioned in veteran's testimony, however, are 
either too vague to be verified or are contradicted by 
available evidence.  The Vietnam Order of Battle verifies 
that the 8th Military Police Group was stationed at Long 
Binh, but there is no evidence that the nearby Bien Hoa air 
base, where the veteran's plane presumably landed, was 
attacked on or around January 11, 1971.  While the veteran's 
corroborating evidence does verify the February 1971 attacks, 
it offers no evidence that the veteran or his unit was 
actually in Phu Cat at the time.  The veteran did not provide 
any details that were not readily available in Air Base 
Defense in the Republic of Vietnam to demonstrate that he had 
actually witnessed the attacks or had even been in Phu Cat.  
Nor did the veteran provide information that was specific 
enough for VA to research the Long Binh mortar attack, the 
heroin overdose, or the mortared convoy that were described 
in the January 2004 Vet Center report.  

In the absence of credible supporting evidence, the Board 
finds that the veteran has not established that an in-service 
stressor actually occurred.  Therefore, the Board need not 
reach the third element of the veteran's claim.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
BARBARA B. COELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


